Name: COMMISSION REGULATION (EC) No 2184/95 of 14 September 1995 determining the extent to which applications lodged in August 1995 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  European construction;  trade policy;  animal product;  Europe
 Date Published: nan

 15. 9 . 95 PEN Official Journal of the European Communities No L 219/27 COMMISSION REGULATION (EC) No 2184/95 of 14 September 1995 determining the extent to which applications lodged in August 1995 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic , the Slovak Republic, Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, second period running from 1 January to 30 June 1996 should accordingly be determined, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EC) No 1942/95 of 4 August 1995 setting for the period 1 July 1995 to 30 June 1996 rules of application for the tariff quotas for beef and veal provided for in the Europe Agreements concluded between the Community and its Member States on the one hand and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania on the other ('), as amended by Regulation (EC) No 1990/95 (2), and in particular Article 3 (4) thereof, Article 1 1 . Import licences shall be granted for the full quanti ­ ties covered by applications submitted for the period 1 July to 31 December 1995 under the import quotas referred to in Article 1 ( 1 ) (a) of Regulation (EC) No 1942/95. 2. The quantities available for the period referred to in Article 1 (3) of Regulation (EC) No 1942/95 running from 1 January to 30 June 1996 shall amount to :  4 948,5 tonnes for meat originating in the Republic of Poland,  4 233,0 tonnes for meat originating in the Republic of Hungary,  2 465,0 tonnes for meat originating in the Czech Republic,  1 205,0 tonnes for meat originating in the Slovak Republic,  207,2 tonnes for meat originating in Bulgaria,  1 283,0 tonnes for meat originating in Romania. Whereas Article 1 ( 1 ), (3) and (4) of Regulation (EC) No 1942/95 fixes the quantity of fresh, chilled and frozen beef originating in the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania that may be imported under special conditions in respect of the period 1 July to 31 December 1995 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for ; Article 2 Import licences shall be granted for the full quantities covered by applications submitted for the period 1 July to 31 December 1995 under the import quotas referred to in Article 1 ( 1 ) (b) of Regulation (EC) No 1942/95. Whereas Article 1 (3) of Regulation (EC) No 1942/95 states that if for the year 5 (1 July 1995 to 30 June 1996) the quantities for which applications for import licences submitted under the Europe Agreements for the first period specified in that paragraph are less than the quan ­ tities available, the balances are to be added to the quanti ­ ties available for the following period ; whereas, in view of the quantities remaining in respect of the first period, the quantities available for the six countries concerned for the Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 186, 5. 8 . 1995, p. 30. 2 OJ No L 192, 15. 8 . 1995, p. 37. No L 219/28 [ ENI Official Journal of the European Communities 15. 9. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1995. For the Commission Franz FISCHLER Member of the Commission